Name: Council Regulation (EEC, Euratom, ECSC) No 1819/83 of 28 June 1983 adjusting certain daily subsistence allowance rates for officials on mission laid down in Article 13 of Annex VII to the Staff Regulations of officials of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 5. 7 . 83 Official Journal of the European Communities No L 180/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC No 1819/83 of 28 June 1983 adjusting certain daily subsistence allowance rates (or officials on mission laid down in Article 13 of Annex VII to the Staff Regulations of officials of the European Communities THE COUNCIL . OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 440/83 (1), and in particular Article 13 of Annex VII to the Staff Regulations and Articles 22 and 67 of the conditions of employment, Having regard to the proposal from the Commission, Whereas, in view of the increased costs recorded in the different places of employment in the Member States, the rates of daily subsistence allowance for officials on mission should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Article 13 of Annex VII to the Staff Regulations is hereby amended as follows : 1 . The scale in paragraph 1 (a) shall be replaced by the following : (in Belgian francs) \ I II III Grades A 1 to A 3 and LA 3 Grades A 4 to A 8 , LA 4 to LA 8 and category B Other grades Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom 1 560 2 145 1 955 1 050 1 860 2010 1 615 1 615 1 775 2 225 2 335 2 865 3 205 1 650 2 990 3 060 2 570 2 500 3 060 4 120 2 160 2 650 2 965 1 525 2 765 2 830 2 380 2315 2 830 3 810 (') OJ No L 56, 4. 3 . 1968 , p . 1 . 0 OJ No L 53, 26 . 2 . 1983, p . l . No L 180/2 Official Journal of the European Communities 5. 7. 83 2. The first sentence of paragraph 2 is hereby amended to read as follows : '2 . In addition to the rates set out in column I of the foregoing scale, the hotel bill covering room, service and taxes, but excluding breakfast shall be reimbursed up to a maximum of Bfrs 1 175 for Greece, Bfrs 1 470 for Luxembourg, Bfrs 1 700 for Belgium, Bfrs 1 970 for France, Bfrs 2 045 for the Netherlands, Bfrs 2 075 for Germany, Denmark and Italy, Bfrs 2 545 for the United Kingdom and Bfrs 2 720 for Ireland.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. ¢ This Regulation shall be binding in its entirety and directly applicable in all Member States. Dione at Luxembourg, 28 June 1983 . For the Council The President H. RIESENHUBER